-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
	This application is a DIV of 16/422,704 filed on 05/24/2019 (PAT 10940183), which is a DIV of 16/056,366 filed on 08/06/2018 (PAT 10342855), which is a DIV of 15/148,587 filed on 05/06/2016 (PAT 10071141), which claims benefit of 62/158,670 filed on 05/08/2015, and claims benefit of 62/294,931 filed on 02/12/2016.
Claim Status
	Claims 22-32 and 60-65 are pending and examined. Claims 1-21 and 33-59 were cancelled. 
Information Disclosure Statement
	In IDS dated 06/11/2021, non-patent literature document 22 and foreign documents 12 and 13 were not considered because the applicant has not provided a copy of these documents to the Office. 
	In IDS dated 02/16/2022, foreign document 1 was not considered because the applicant has not provided a copy of the document to the Office. 
Claim Objections 
Claim 62 is objected to because “about1:1” is missing a space and should be “about 1:1”.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the carotenoid" in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 27 depends from claim 29, which does not provide antecedent basis to the carotenoid. For the purpose of searching and applying prior art the claim is interpreted as depending from claim 26 because this interpretation gives all claim terms antecedent basis and it is the broadest reasonable interpretation in view of the application as filed.
Claim 28 recites the limitation "the carotene" in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 28 depends from claim 29, which does not provide antecedent basis to the carotene. For the purpose of searching and applying prior art the claim is interpreted as depending from claim 27 because this interpretation gives all claim terms antecedent basis and it is the broadest reasonable interpretation in view of the application as filed.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hegedus (US 2004/0014655 A1 Published January 22, 2004 - of record in IDS dated 06/11/2021) as evidenced by Baron (Medical Microbiology 4th edition, Galveston TX, University of Texas Medical Branch at Galveston, Chapter 6, 1996, pages 1-10 – or record in IDS dated 06/11/2021).
The claims encompass a method of delivering a hydrophobic molecule to the cell wall of a microorganism comprising the steps as claimed.
The teachings of Hegedus are related to compositions for parenteral use, comprising a therapeutically active substance and having low aqueous solubility and a plasma protein fraction in controlled aggregation state, whereby said active substance and said protein fraction are bound to each other by non-covalent bonds. Method of treatment is also covered (Abstract). Examples of active agents include an anti-inflammatory, an antibiotic, antifungal, among others (paragraph 0024). The active substance and the protein are in a preferred molar ratio from 1:0.1 to 1:50 (paragraph 0028). Hegedus further teaches a method of administering to a patient in need of a treatment with the active ingredient an effective dose of the composition (paragraph 0087).
Regarding claim 22, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have administered a composition comprising a non-covalent complex of human serum albumin and a hydrophobic anti-inflammatory to a human patient in need thereof, with a reasonable expectation of success because Hegedus teaches a method of treatment comprising administering a composition to a patient in need thereof where the composition comprises an active agent selected from an anti-inflammatory having low aqueous solubility wherein the anti-inflammatory is non-covalently complexed to a protein selected from human serum albumin. It would have been obvious to have treated a patient in need of a treatment with an anti-inflammatory active agent. Combining prior art elements according to known methods to obtain predictable results supports obviousness.
It would have been obvious to have made the anti-inflammatory/human serum albumin complex where the two are in a molar ratio from 1:0.1 to 1:50, with a reasonable expectation of success because Hegedus teaches including the two in a preferred molar ratio from 1:0.1 to 1:50. The claimed complex is obvious because the prior art range encompasses a molar ratio of 1:1.
The limitation that requires contacting a microorganism comprising a cell wall is met because Hegedus teaches a step of administering the composition to a subject in need of a treatment with an anti-inflammatory. As evidenced by Baron, the human body is inhabited by 1014 bacteria (Introduction section), therefore the anti-inflammatory would have contacted the bacteria (i.e. microorganism having a cell wall) once administered into the subject in need of anti-inflammatory treatment.
The limitations of claim 25 are met because the composition is administered to a human patient.

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hegedus as evidenced by Baron as applied to claims 22 and 25 above, and further in view of Rodriguez, Luminescence, Published 2013, pages 765-770 - of record in IDS dated 01/10/2020 – of record in IDS dated 06/11/2021).
The teachings of Hegedus as evidenced by Baron are relied upon as summarized above. They do not teach the limitations of claims 26-28.
The teachings of Rodriguez are related to studies of the interaction between lycopene and bovine serum albumin in aqueous solution (Abstract). Lycopene is a fat soluble tetraterpene. It is known for its potent anti-inflammatory and antioxidant properties. Carotenoids are able to form complexes with proteins by hydrophobic interactions (page 765 and conclusion on page 769).
The teachings of Rodrigues and Hegedus are related to pharmaceutical compositions comprising serum albumin non-covalently bonded to water insoluble compounds selected from anti-inflammatories, and it would have been obvious to have combined them because they are in the same field of endeavor. It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a water insoluble anti-inflammatory in the method of Hegedus, with a reasonable expectation of success because Hegedus teaches that water insoluble anti-inflammatory agents are suitable for making complexes with serum albumin (paragraph 0083). Combining prior art elements according to known methods to obtain predictable results supports obviousness. It would have been further obvious to have selected lycopene as the water insoluble anti-inflammatory, with a reasonable expectation of success because it was known from Rodriguez that lycopene is a lipophilic antiinflammatory compound that binds to bovine serum albumin via hydrophobic forces.

Claims 22, 23, 25, 29, 30, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hegedus (US 2004/0014655 A1 Published January 22, 2004).
The claims encompass a method of delivering a hydrophobic molecule to the cell wall of a microorganism.
The teachings of Hegedus are related to compositions for parenteral use, comprising a therapeutically active substance and having low aqueous solubility and a plasma protein fraction in controlled aggregation state, whereby said active substance and said protein fraction are bound to each other by non-covalent bonds. Method of treatment is also covered (Abstract). Examples of active agents include an antibiotic (paragraph 0024). Ketoconazole is a suitable active agent and at least one protein is human serum albumin, where the active substance and the protein are in a molar ratio from 1:0.1 to 1:50 (paragraph 0028). Hegedus further teaches a method of administering to a patient in need of a treatment with the active ingredient an effective dose of the composition (paragraph 0087).
Regarding claim 22, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have administered a composition comprising a non-covalent complex of human serum albumin and a hydrophobic antibiotic to a human patient in need thereof, with a reasonable expectation of success because Hegedus teaches a method of treatment comprising administering a composition to a patient in need thereof where the composition comprises an active agent selected from an antibiotic having low aqueous solubility wherein the antibiotic is non-covalently complexed to a protein selected from human serum albumin. It would have been obvious to have treated a patient having a bacterial infection because the method requires a patient in of a treatment with an antibiotic. Combining prior art elements according to known methods to obtain predictable results supports obviousness.
It would have been obvious to have made the antibiotic/human serum albumin complex where the two are in a molar ratio from 1:0.1 to 1:50, with a reasonable expectation of success because Hegedus teaches including the two in a molar ratio from 1:0.1 to 1:50. The claimed complex is obvious because the prior art range encompasses a molar ratio of 1:1.
The limitation that requires contacting a microorganism comprising a cell wall is met because Hegedus teaches a step of administering the composition to a subject in need of a treatment with an antibiotic, therefore it would have been obvious to have administered the composition to a patient having a bacterial infection in which case the composition would have contacted a microorganism having a cell wall. The purpose of the method is to treat a bacterial infection with an antibiotic, therefore the active agent would have contacted the microorganism once administered into the subject infected with said microorganism.
The limitation “wherein the hydrophobic molecule functionally associates with the microorganism” is met because it expresses an intended result of a process step positively recited. Prior art method teaches the step of contacting, therefore ketoconazole functionally associated with the microorganism once the two made contact. See MPEP 2111.04(1).
Regarding claim 23, it would have been obvious to have administered the composition to a patient infected with a pathogenic bacteria in order to eliminate the bacterial infection. A patient infected with pathogenic in encompassed by a patient in need of a treatment with an antibiotic.
Regarding claim 25, administering the composition to a patient meets the limitation of in vivo contacting.
Regarding claims 29 and 30, Hegedus teaches an antibiotic having low aqueous solubility.
Regarding claim 31, it would have been further obvious to have practiced the method of Hegedus by administering ketoconazole non-covalently complexed to human serum albumin to a subject in need thereof with a reasonable expectation of success because Hegedus teaches that ketoconazole is a suitable active agent. It would have been obvious to have administered the composition to a patient having a fungal infection because a patient having a fungal infection is encompassed by a patient in need of a treatment by an antifungal active agent.
Regarding claim 32, Hegedus teaches human serum albumin.

Claims 22-25, 29, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hector (US Patent 5,134,126 Date of Patent July 28, 1992 – of record in IDS dated 06/11/2021) and Hegedus (US 2004/0014655 A1 Published January 22, 2004).
The claims encompass a method of delivering a hydrophobic molecule to the cell wall of a microorganism.
The teachings of Hector are related to antimycotic compositions comprising fungicidally effective amounts of a nikkomycin and an azole antimicotic, and methods of treating infections of fungi by administering therapeutically effective amounts of such compounds (column 1 lines 16-22). Preferred compositions comprise antifungicidally effective amount of nikkomycin Z and an azole selected from ketoconazole among others (column 12 lines 43-59). The compositions may be administered parenterally (column 13 lines 22-25). Candida albicans strain B311 was grown in broth. The test materials were dissolved, diluted serially, then transferred to the appropriate wells of the microtiter plates so that the final concentration ranged from 0.02-1 millimolar for the nikkomycins and 0.06-64 micrograms for the azoles. All wells were inoculated with 10,000 microorganisms per milliliter and the plates incubated at room temperature for 48 hours. The plates were than examined and the degree of growth for each well noted (paragraph bridging columns 15 and 16). Results in Figure 3 show synergy between the two classes of drugs (column 16 lines 15-32). Mice were infected with C. albicans. Oral therapy was started simultaneously with infection (column 16 lines 35-65).
Hector does not teach a non-covalent complex of a hydrophobic molecule and a single albumin protein.
The teachings of Hegedus are related to compositions for parenteral use, comprising a therapeutically active substance and having low aqueous solubility and a plasma protein fraction in controlled aggregation state, whereby said active substance and said protein fraction are bound to each other by non-covalent bonds. Method of treatment is also covered (Abstract). Examples of active agents include antifungals (paragraph 0024). Ketoconazole is a suitable active agent and at least one protein is human serum albumin, where the active substance and the protein are in a molar ratio from 1:0.1 to 1:50 (paragraph 0028).
The teachings of Hector and Hegedus are related to compositions for parenteral use comprising ketoconazole and it would have been obvious to have combined their teachings because they are in the same field of endeavor. Regarding claims 22 and 25, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have parenterally administered a composition comprising ketoconazole and nikkomycin Z to an animal having a C. albicans infection to treat the infection, with a reasonable expectation of success because Hecor teaches a method of treating a fungal infection comprising parenterally administering a mixture of ketoconazole and nikkomycin Z to an animal infected with a fungus such as C. albicans. It would have been obvious to have modified the parenteral composition in Hector by including ketoconazole in the composition as a non-covalent complex with human serum albumin, with a reasonable expectation of success because Hegedus teaches poorly water soluble active agents such as ketoconazole complexed to a protein such as human serum albumin present a highly potential delivery system for the administration of active ingredients with poor water solubility. The complex presents a means for to administer the desired water-insoluble active ingredient without introducing the toxic elements and in considerably more efficient dose than before (paragraph 0013). Hegedus teaches administering the complexes parenterally to a subject in need thereof. It would have been obvious to have formed the parenteral composition as an aqueous solution because Hegedus teaches that the complex is water soluble and its aqueous solution can be administered parenterally (paragraph 0007). It would have been obvious to have made the ketoconazole/human serum albumin complex where the two are in a molar ratio from 1:0.1 to 1:50, with a reasonable expectation of success because Hegedus teaches including the two in a molar ratio from 1:0.1 to 1:50. The claimed complex is obvious because the prior art range encompasses a molar ratio of 1:1.
The limitation that requires contacting a microorganism comprising a cell wall is met because Hector modified by Hegedus teaches a step of administering the composition to a subject infected by C. albicans, which is a microorganism having a cell wall. The purpose of the method is to treat a fungal infection with an antifungal active agent ketoconazole, therefore the active agent would have contacted the microorganism once administered into the subject infected with said microorganism.
The limitation “wherein the hydrophobic molecule functionally associates with the microorganism” is met because it expresses an intended result of a process step positively recited. Prior art method teaches the step of contacting, therefore ketoconazole functionally associated with the microorganism once the two made contact. See MPEP 2111.04(1).
Regarding claim 23, C. albicans is a pathogenic microorganism.
Regarding claim 24, it would have been obvious to have tested the aqueous composition comprising a complex of ketoconazole and human serum albumin against C. albicans in an in vitro test, with a reasonable expectation of success because Hector teaches testing the composition by combining the therapeutic composition with C. albicans in vitro.
Regarding claims 29 and 31, ketoconazole is an antifungal.
Regarding claim 32, Hegedes teaches human serum albumin.

Claims 60-65 are rejected under 35 U.S.C. 103 as being unpatentable over Hector and Hegedus as applied to claims 22-25, 29, 31, and 32 above, and further in view of Desai et al. (US 5,916,596 Date of Patent June 29, 1999 - of record in IDS dated 06/11/2021).
The teachings of Hector and Hegedus are relied upon as summarized above. They do not teach the limitation of claims 60-65.
The teachings of Hegedus et al. are related to water-soluble products and pharmaceutical formulations in liquid form for parenteral use. They contain therapeutically active substance having low aqueous solubility and a substantial biding affinity to plasma proteins and a plasma protein fraction, whereby the active and the protein fraction are bound to each other by non-covalent bonds (Abstract). The formulation is formed by: a) dissolving the active agent in a water-miscible, pharmaceutically acceptable organic solvent, b) combining said solution with an aqueous solution of a plasma protein fraction, whereby a solution is obtained containing the active and the protein fraction bound together by non-covalent bonds, d) removing the organic solvent by lyophilizing the solution whereby a homogeneous, water-soluble liquid is obtained containing the active and the plasma protein fraction, and optionally diluting the liquid with water to obtain a clear liquid composition for therapeutic administration (paragraphs 0060-0068). Preferred solvents are described in paragraph 0080. Preferred embodiment consists of non-covalently bonded paclitaxel to human serum albumin (paragraphs 0085). Hegedus exemplified complexes of the plasma protein:substance having binding ratios in the range of 1:0.1-100 (paragraph 0118). Example II. 1 teaches a method where a 20% solution of human serum albumin is combined with a solution of paclitaxel in absolute ethanol to obtain a clear solution. The solution is lyophilized and the solid residue is redissolved in sufficient water to form a clear solution. The binding is determined and shows a 1:0.1 ratio of human serum albumin to paclitaxel (paragraphs 0119-0121). Examples II.9 to 11.20 teach a method where a 20% solution of human serum albumin is combined with a solution of paclitaxel in absolute ethanol at various concentrations to obtain clear solutions. The number of moles of paclitaxel bound to human serum albumin ranges from 1.545:1 to 14.367:1 (Table 1) (paragraphs 0146 and 0147).
Hegedus does not teach dissolving the hydrophobic molecule in a C3-C5 ketone.
The teachings of Desai are related to pharmaceutical compositions for in vivo delivery of substantially water insoluble active agents such as paclitaxel, in which the active agents are coated with protein (Abstract). In the method of making the compositions, the active agent is dissolved in a suitable solvent selected from acetone, ethanol, and C3-C20 ketones, among others, and mixtures thereof. Next, a protein such as human serum albumin is added into an aqueous phase. The aqueous phase and the organic phase are homogenized to form an emulsion. The solvent is removed from the emulsion to form a colloidal system composed of active agent coated with protein (column 9 lines 1-45).
The teachings of Hegedus and Desai are related to pharmaceutical compositions comprising poorly water soluble active agents non-covalently bound to human serum albumin and methods of making the compositions, and it would have been obvious to have combined their teachings because they are in the same field of endeavor.
Regarding claims 60 and 61, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed an aqueous pharmaceutical composition comprising dissolving ketoconazole in ethanol and combining it with an aqueous solution of human serum albumin, followed by removing ethanol by lyophilization to obtain an aqueous solution comprising a complex of a non-covalently bonded single human serum albumin protein to ketoconazole, with a reasonable expectation of success because Hegedus teaches a pharmaceutical formulation comprising a complex of an active agent non-covalently bonded to a protein where the formulation is formed by: a) dissolving the active agent in a water-miscible, pharmaceutically acceptable organic solvent, b) combining said solution with an aqueous solution of a plasma protein fraction, whereby a solution is obtained containing the active and the protein fraction bound together by non-covalent bonds, and d) removing the organic solvent by lyophilizing the solution whereby a homogeneous, water-soluble liquid is obtained containing the active and the plasma protein fraction. In examples II.9-II.20, Hegedus specifically teaches non-covalently binding paclitaxel to human serum albumin where the ratio of human serum albumin to paclitaxel in the complex ranges from 1.545:1 to 14.367:1. Hegedus teaches that ketoconazole is a suitable hydrophobic active agent and it would have been obvious to have utilized it.
It would have been obvious to have modified the method described by Hegedus by replacing ethanol with acetone, with a reasonable expectation of success because Desai teaches that ethanol and acetone are pharmaceutically acceptable organic solvents suitable for making a solution of water insoluble active agents such as ketoconazole and utilizing the resulting solution in a method of non-covalently bonding the active agent to human serum albumin. Replacing ethanol with acetone to obtain a predictable result supports obviousness. Combining prior art elements according to known methods to obtain predictable results supports obviousness. A composition that is produced by the method described above is an aqueous solution comprising a non-covalent complex of ketoconazole and a single human serum albumin protein. The lyophilization step only removes the organic solvent, thus the remaining medium is water. Based on the teachings of Hegedus, there are multiple ketoconazole molecules complexed to a single human serum albumin protein.
Regarding claims 62 and 63, it would have been prima facie obvious to a person of ordinary skill in the art to have utilized a mixture of ethanol and acetone in the step of dissolving the water insoluble active agent such as ketoconazole, with a reasonable expectation of success because Desai teaches that a mixture of solvents such as ethanol and acetone is suitable for dissolving poorly water soluble active agents. Desai does not teach suitable ratios of solvents in the mixture, however it would have been obvious to have utilized ethanol and acetone in any ratio including the claimed ranges of ratios because the two solvents are equally suitable for dissolving the active agent. It would have been obvious to experiment and try different ratios of ethanol to acetone to reach a workable mixture of the two solvents. MPEP 2144.05(II)(B) states “Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.” Furthermore, the applicant has not shown that the claimed ratios of the first and the second solvent are critical.
Regarding claim 64, it would have been prima facie obvious to a person of ordinary skill in the art to have utilized a mixture of ethanol and acetone in the step of dissolving the water insoluble active agent such as ketoconazole, with a reasonable expectation of success because Desai teaches that a mixture of solvents such as ethanol and acetone is suitable for dissolving poorly water soluble active agents. There are three possible ways of forming a solution of ketoconazole in the mixture of ethanol and acetone, and all three ways are equally obvious to try. First way would have been to form a mixture of the two solvents followed by combining the mixture with ketoconazole. Second way would have been to dissolve ketoconazole in ethanol followed by combining the resulting solution with acetone. The third way would have been to dissolve ketoconazole in acetone followed by combining the resulting solution with ethanol. The claimed method step is obvious because it is encompassed by the three possible ways of dissolving ketoconazole prior to combining it with an aqueous solution of human serum albumin.
Regarding claim 65, Hegedus teaches that the proper way to eliminate the organic solvent depends on the active substance and on the protein. The methods applied have to ensure mild conditions. Suitable methods include dialysis, ultrafiltration, and lyophilization (paragraph 0074). It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hegedus by replacing the lypophilization step with evaporation in order to remove the organic solvent (acetone or a mixture of acetone and ethanol), with a reasonable expectation of success because Desai teaches that evaporation is a suitable technique for removing organic solvent from a composition comprising a poorly water soluble active agent, human serum albumin, water, and organic solvent selected from ethanol, acetone, or a mixture of acetone and ethanol (column 9 lines 40-45 and example 1 bridging columns 16 and 17). Hegedus requires the conditions for removing the solvent to remain mild and a person of ordinary skill in the art would have been capable for determining evaporation conditions.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alma - Pipic whose telephone number is (571)270-7459.  The examiner can normally be reached on M-F 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571-272-06460646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALMA PIPIC/Primary Examiner, Art Unit 1617